FILED
                           NOT FOR PUBLICATION                                MAR 19 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PHILLIP REED, an individual,                     No. 11-56429

              Plaintiff - Appellant,             D.C. No. 2:10-cv-05766-JHN-JC

  v.
                                                 MEMORANDUM*
LEE BACA, individually and in his
official capacity; COUNTY OF LOS
ANGELES; LOS ANGELES COUNTY
SHERIFF’S DEPARTMENT,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                  Jacqueline H. Nguyen, District Judge, Presiding

                              Argued August 8, 2013
                             Submitted March 19, 2014
                               Pasadena, California

Before: TALLMAN, CLIFTON, and CALLAHAN, Circuit Judges.

       Deputies for the Los Angeles County Sheriff’s Department (LASD) arrested

plaintiff Phillip Reed when his name, address, driver’s license number, vehicle



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
plate number, and physical description matched the information shown in a

misdemeanor warrant. He was booked, fingerprinted, and then jailed for less than

twenty-four hours before a prosecutor determined that the warrant was actually for

Reed’s brother, who had stolen Reed’s identity. Reed filed an action under 42

U.S.C. § 1983 against the LASD, Los Angeles County, and Sheriff Lee Baca, in

which he alleged that they violated his Fourth and Fourteenth Amendment rights.

The district court granted summary judgment to the defendants. We review a grant

of summary judgment de novo, Fed. Trade Comm’n v. Stefanchik, 559 F.3d 924,

927 (9th Cir. 2009), and we affirm.

      Reed argues that the defendants violated the Fourth Amendment when they

arrested him. There is no question, even when viewing the facts in the light most

favorable to Reed, that the police had probable cause to arrest the true subject of

the warrant, and “the arresting officers had a good faith, reasonable belief that the

arrestee was the subject of the warrant.” Rivera v. Cnty. of Los Angeles, No. 11-

57037, 2014 WL 957388, at *3 (9th Cir. Mar. 12, 2014). The Fourth Amendment

required no more.

      Nor did Reed suffer a violation of his Fourteenth Amendment rights. Like

the Supreme Court in Baker v. McCollan, we are “quite certain” that Reed has not

proven that a Fourteenth Amendment violation arose out of his twenty-four-hour

                                          2
confinement. 443 U.S. 137, 145 (1979). Reed has not presented any evidence that

would allow a reasonable juror to believe that any LASD employee confined him

with the knowledge that he was not the true subject of the warrant. See Rivera,

2014 WL at *5. Nor did the warrant information itself indicate that further

investigation into Reed’s identity was required. Id. Even assuming Reed’s

mentions of mistaken identity constitute “repeated protests of innocence,” the Due

Process Clause was not violated since Reed’s case was dismissed the next day on

the prosecutor’s motion. Id. at *6 (quotation omitted).

      The district court’s judgment is AFFIRMED.




                                         3